Case 2:20-cv-04502-PSG-PVC Document 32 Filed 10/30/20 Page 1 of 25 Page ID #:851

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
                                                                                           JS-6
    Case No.    CV 20-4502 PSG (PVCx)                                          Date    October 30, 2020
    Title       J.P. on behalf of her minor son R.P., et al. v. Educational Testing Services, et al.




    Present: The Honorable      Philip S. Gutierrez, United States District Judge
                    Wendy Hernandez                                           Not Reported
                       Deputy Clerk                                          Court Reporter
             Attorneys Present for Plaintiff(s):                   Attorneys Present for Defendant(s):
                        Not Present                                            Not Present
    Proceedings (In Chambers):         The Court GRANTS IN PART and DENIES IN PART
                                       Defendants’ motion to compel arbitration and GRANTS
                                       Defendants’ motion to dismiss

       Before the Court is a motion to stay proceedings in favor of arbitration filed by
Defendants Education Testing Services (“ETS”) and The College Entrance Examination Board,
d/b/a The College Board (together, “Defendants”). See generally Dkt. # 21 (“Mot.”). Plaintiffs
The National Center for Fair & Open Testing, d/b/a FairTest (“FairTest”), J.P., L.D., D.K., S.N.,
P.C., C.T., C.W., D.M., A.K., R.G., and M.S.1 (together, “Plaintiffs”) opposed, see generally
Dkt. # 25 (“Opp.”), and Defendants replied, see generally Dkt. # 30 (“Reply”). The Court finds
the matter appropriate for decision without oral argument. See Fed. R. Civ. P. 78; L.R. 7-15.
After considering the moving, opposing, and reply papers, the Court GRANTS IN PART and
DENIES IN PART Defendants’ motion to compel arbitration and GRANTS Defendants’
motion to stay further proceedings.2

I.          Background

      In this putative class action, Plaintiffs claim that Defendants failed to fairly and
competently administer the 2020 Advanced Placement (“AP”) exams, which Defendants
administered online due to COVID-19. See generally FAC.



1
  Plaintiffs J.P., L.D., S.N., P.C., C.T., C.W., D.M., R.G., and M.S. are parents suing on behalf
of their minor son or daughter. See First Amended Complaint, Dkt. # 15 (“FAC”), ¶ 1.
Plaintiffs D.K. and A.K. bring suit on their own behalf. Id.
2
  The Court construes the motion as one to compel arbitration and to stay further proceedings
under the Federal Arbitration Act (“FAA”). See 9 U.S.C. § 4.

CV-90 (10/08)                                 CIVIL MINUTES - GENERAL                                  Page 1 of 25
Case 2:20-cv-04502-PSG-PVC Document 32 Filed 10/30/20 Page 2 of 25 Page ID #:852

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 20-4502 PSG (PVCx)                                          Date    October 30, 2020
 Title          J.P. on behalf of her minor son R.P., et al. v. Educational Testing Services, et al.

       AP Programs offer college-level coursework to high school students. Id. ¶ 4. Earning
high scores on AP exams helps students gain admission into colleges and universities, obtain
scholarships, and earn credits toward an undergraduate degree. Id.

       Defendants develop and administer the AP exams. Id. ¶ 3. Ordinarily, students take the
exams during regular school hours in a controlled and regulated environment. Id. ¶ 9. However,
due to COVID-19, Defendants decided to administer the AP exams online, so that students
could take the exams from their homes. Id. ¶ 5.

       Students taking the exams from their homes encountered various technical difficulties,
including being unable to submit their responses through Defendants’ exam platform. Id. ¶ 10.
Additionally, Defendants offered no reasonable remedies to students who lacked digital access
or other disability accommodations at home. Id. ¶ 11.

       As a result, Plaintiffs filed suit in this Court on behalf of themselves and others similarly
situated. See generally Compl. Plaintiffs amended their complaint, and the operative First
Amended Complaint (“FAC”) alleges thirteen causes of action:

                 First Cause of Action: breach of contract. See FAC ¶¶ 144–47.

                 Second Cause of Action: breach of the implied covenant of good faith and fair
                 dealing. See id. ¶¶ 148–50.

                 Third Cause of Action: negligence. See id. ¶¶ 151–56.

                 Fourth Cause of Action: negligent misrepresentation. See id. ¶¶ 157–61.

                 Fifth Cause of Action: gross negligence. See id. ¶¶ 162–68.

                 Sixth Cause of Action: unjust enrichment. See id. ¶¶ 169–78.

                 Seventh Cause of Action: breach of implied in fact contract. See id. ¶¶ 179–83.

                 Eighth Cause of Action: breach of fiduciary duty. See id. ¶¶ 184–87.

                 Ninth Cause of Action: violation of the Americans with Disabilities Act (“ADA”),
                 42 U.S.C. §§ 12101 et seq. See FAC ¶¶ 188–90.


CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                   Page 2 of 25
Case 2:20-cv-04502-PSG-PVC Document 32 Filed 10/30/20 Page 3 of 25 Page ID #:853

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 20-4502 PSG (PVCx)                                          Date    October 30, 2020
 Title          J.P. on behalf of her minor son R.P., et al. v. Educational Testing Services, et al.

                 Tenth Cause of Action: violation of California’s Unruh Civil Rights Act (“Unruh
                 Act”), Cal. Civ. Code §§ 51 et seq. See FAC ¶¶ 191–95.

                 Eleventh Cause of Action: violation of the Rehabilitation Act. See id. ¶¶ 196–98.

                 Twelfth Cause of Action: violation of California’s Unfair Competition Law
                 (“UCL”), Cal. Bus. & Prof. Code §§ 17200 et seq. See FAC ¶¶ 199–202.

                 Thirteenth Cause of Action: false advertising in violation of Cal. Bus. & Prof.
                 Code §§ 17500 et seq. See FAC ¶¶ 203–06.

      Defendants now move to stay the proceedings in favor of arbitration under the FAA, 9
U.S.C. § 3. See generally Mot. As noted above, the Court construes Defendants’ motion as one
to compel arbitration and to stay further proceedings under 9 U.S.C. § 4.

       Defendants assert that, when Plaintiffs took the May 2020 AP exam, they agreed to
Defendants’ terms and conditions, which included a mandatory arbitration provision. See id.
9:18–24. The Court GRANTS IN PART and DENIES IN PART Defendants’ motion to
compel arbitration and GRANTS Defendants’ motion to stay all proceedings pending arbitration
of the arbitrable claims.

II.      Legal Standard

        “The ‘principal purpose’ of the FAA [Federal Arbitration Act] is to ‘ensur[e] that private
arbitration agreements are enforced according to their terms.’” AT&T Mobility LLC v.
Concepcion, 563 U.S. 333, 344 (2011) (quoting Volt Info. Scis., Inc. v. Bd. of Trs. of Leland
Stanford Junior Univ., 489 U.S. 468, 478 (1989)). The FAA states that written arbitration
agreements “shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law
or in equity for the revocation of any contract.” 9 U.S.C. § 2.

         The FAA allows “[a] party aggrieved by the alleged failure, neglect, or refusal of another
to arbitrate under a written agreement for arbitration [to] petition any United States district court
. . . for an order directing that such arbitration proceed in the manner provided for in such
agreement.” Id. § 4. “Because the FAA mandates that ‘district courts shall direct the parties to
proceed to arbitration on issues as to which an arbitration agreement has been signed[,]’ the
FAA limits courts’ involvement to ‘determining (1) whether a valid agreement to arbitrate exists
and, if it does, (2) whether the agreement encompasses the dispute at issue.’” Cox v. Ocean


CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                   Page 3 of 25
Case 2:20-cv-04502-PSG-PVC Document 32 Filed 10/30/20 Page 4 of 25 Page ID #:854

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 20-4502 PSG (PVCx)                                          Date    October 30, 2020
 Title          J.P. on behalf of her minor son R.P., et al. v. Educational Testing Services, et al.

View Hotel Corp., 533 F.3d 1114, 1119 (9th Cir. 2008) (quoting Chiron Corp. v. Ortho
Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000)). When deciding whether a valid
arbitration agreement exists, courts generally apply “ordinary state-law principles that govern the
formation of contracts.” First Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 944 (1995). Any
doubts about the scope of arbitrable issues must be resolved in favor of arbitration. See Moses
H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24–25 (1983).

       If an arbitration agreement exists and covers the dispute at issue, section 4 of the FAA
“requires courts to compel arbitration in accordance with the terms of the agreement.”
Concepcion, 563 U.S. at 344 (internal quotation marks omitted).

III.     Discussion

       This dispute involves two separate agreements that contain different arbitration
provisions: (1) the “My AP Agreement,” which Plaintiffs purportedly accepted in order to access
myap.collegeboard.org, Mot. 11:26–13:7; and (2) the “AP Exam Agreement,” which all AP test
takers were required to accept in order to take online AP exams, Mot. 13:8–14:22. The Court
must determine whether to compel arbitration and to stay further proceedings based on either of
these agreements.

         This order proceeds as follows.

        In Part III.A, the Court considers whether Defendants can compel Plaintiffs to arbitrate
their claims under the My AP Agreement’s arbitration provision. The Court concludes that they
cannot. First, even if every student Plaintiff accepted the My AP Agreement, its delegation
clause is unconscionable. Second, because the delegation clause is unconscionable, the Court
can consider Plaintiffs’ challenges to the My AP Agreement’s validity, and the Court concludes
that the My AP Agreement’s arbitration provision, as a whole, is unconscionable. Accordingly,
Defendants cannot compel arbitration under the My AP Agreement.

        In Part III.B, the Court considers whether Defendants can compel Plaintiffs to arbitrate
their claims under the AP Exam Agreement’s arbitration provision. The Court concludes that
they can, but not for all Plaintiffs. Unlike the My AP Agreement, the AP Exam Agreement
contains a valid delegation clause. Therefore, for Plaintiffs who accepted the AP Exam
Agreement, questions of arbitrability are reserved for the arbitrator.




CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                   Page 4 of 25
Case 2:20-cv-04502-PSG-PVC Document 32 Filed 10/30/20 Page 5 of 25 Page ID #:855

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 20-4502 PSG (PVCx)                                          Date    October 30, 2020
 Title          J.P. on behalf of her minor son R.P., et al. v. Educational Testing Services, et al.

      In Part III.C, the Court considers and rejects various Plaintiffs’ miscellaneous opposition
arguments. Accordingly, Plaintiffs who accepted, or are otherwise bound by, the AP Exam
Agreement must arbitrate their claims.

       Finally, in Part III.D, the Court considers whether to stay the claims of Plaintiffs who did
not accept the AP Exam Agreement, and thus who cannot be compelled to arbitrate their claims.
The Court concludes that a stay of those Plaintiffs’ claims is appropriate.

       As such, the Court GRANTS IN PART and DENIES IN PART Defendants’ motion to
compel arbitration and GRANTS Defendants’ motion to stay further proceedings of all
Plaintiffs’ claims pending arbitration of the arbitrable claims.

         A.      The My AP Agreement

        Defendants argue that the Court should grant its motion because each of the student
Plaintiffs accepted the My AP Agreement, Mot. 17:15–18:13; Supplemental Declaration of
James A. Clewley Jr., Dkt. # 30-1 (“Supp. Clewley Decl.”), ¶¶ 5.a.–5.k., which included the
following arbitration provision:

         Other than score validity investigations . . . or infringement of the College Board’s
         intellectual property rights, all student disputes against College Board and/or any or all of
         its contractors, that relate in any way to registering for or taking part in a College Board
         program such as AP or Pre-AP, including but not limited to requesting or receiving test
         accommodations, score reporting, and the use of test taker data, shall exclusively be
         resolved by a single arbitrator through binding, individual arbitration administered by the
         American Arbitration Association (“AAA”), under the AAA Consumer Arbitration Rules
         in effect at the time a request for arbitration is filed with the AAA.

Declaration of James A. Clewley Jr., Dkt. # 21-1 (“Clewley Decl.”), ¶ 6 Ex. 1 (“My AP
Agreement”).

      To determine whether Defendants are correct, the Court must make several
determinations.

        First, the Court considers whether the parties formed a contract when the student
Plaintiffs accepted the My AP Agreement. The Court concludes that they did.




CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                   Page 5 of 25
Case 2:20-cv-04502-PSG-PVC Document 32 Filed 10/30/20 Page 6 of 25 Page ID #:856

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 20-4502 PSG (PVCx)                                          Date    October 30, 2020
 Title          J.P. on behalf of her minor son R.P., et al. v. Educational Testing Services, et al.

       Second, the Court considers whether the My AP Agreement contains a valid delegation
clause. The Court concludes that the delegation clause is invalid because it is unconscionable.

         Third, the Court considers whether the My AP Agreement, as a whole, is unconscionable.
It is.

        Accordingly, the Court DENIES Defendants’ motion to compel arbitration and to stay
further proceedings under the My AP Agreement.

                 i.      Formation of the My AP Agreement

      The Court’s preliminary determination is whether the parties formed a contract. See Cox,
533 F.3d at 1119 (noting that the two-step inquiry under the FAA begins with determining
whether an agreement to arbitrate exists).

        Defendants’ website, myap.collegeboard.org, offers students various resources. Mot.
11:26–28. In order to access these resources, students are required to click a box indicating that
they “have read and accept [Defendants’] terms of service”—i.e., the My AP Agreement. Id.
11:28–12:7. If a student did not click the box accepting the My AP Agreement, they could not
access these resources. Id. 12:5–7. As noted above, one of those terms of service is an
arbitration provision.

        Defendant offers electronic records confirming that each of the student Plaintiffs clicked
the box accepting the My AP Agreement. Supp. Clewley Decl., ¶¶ 5.a.–5.k. Nonetheless, the
student Plaintiffs claim that their acceptance did not create a contract. See Opp. 16:27–24:22.
The Court disagrees with Plaintiffs. See In re Holl, 925 F.3d 1076, 1084 (9th Cir. 2019) (“Here,
there is no question [that the plaintiff] affirmatively assented to the UPS My Choice Service
Terms. He checked a box acknowledging as much.”). However, even if Plaintiffs were correct
that the My AP Agreement was never formed, the outcome of this motion would not change
because, as discussed below, the My AP Agreement is unconscionable, and, thus, unenforceable.

      Before the Court reaches the issue of agreement’s enforceability, however, it must decide
whether the My AP Agreement contains a valid delegation clause.




CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                   Page 6 of 25
Case 2:20-cv-04502-PSG-PVC Document 32 Filed 10/30/20 Page 7 of 25 Page ID #:857

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
    Case No.     CV 20-4502 PSG (PVCx)                                          Date    October 30, 2020
    Title        J.P. on behalf of her minor son R.P., et al. v. Educational Testing Services, et al.

                  ii.     The My AP Agreement’s delegation clause

        The district court determines whether the parties agreed to arbitrate a dispute unless the
parties’ agreement delegates this question to the arbitrator. See AT&T Techs., Inc. v. Commc’ns
Workers of Am., 475 U.S. 643, 649 (1986); Rent-A-Center, W., Inc. v. Jackson, 561 U.S. 63,
68–69 (2010). In other words, when an agreement “clearly and unmistakably” delegates issues
of arbitrability to the arbitrator, AT&T, 475 U.S. at 649, “the Court need not reach the threshold
questions of arbitrability, namely, whether the arbitration agreement is valid and whether the
claims at issue are within its scope,” Dvorsky v. Axis Glob. Sys., LLC, No. CV 17-422 DMG
(AJWx), 2017 WL 7079459, at *3 (C.D. Cal. June 15, 2017). However, a party resisting
arbitration may challenge the delegation clause, itself, as unconscionable. Brennan v. Opus
Bank, 796 F.3d 1125, 1132 (9th Cir. 2015).

       The Court first considers whether the My AP Agreement contains a delegation clause. It
does. The Court then considers whether the clause is unconscionable. It is. Accordingly, the
Court can consider Plaintiffs’ challenges to the validity and enforceability of the My AP
Agreement as a whole. Cf. Dvorsky, 2017 WL 7079459 at *3.

                          a.      Whether there is a delegation clause in the My AP Agreement

        Defendants argue that the My AP Agreement clearly and unmistakably delegated issues
of arbitrability to the arbitrator. Mot. 19:21–22. They note (1) that the agreement provides that
“all” disputes must be resolved by arbitration, and (2) that it incorporates the Consumer Rules of
the AAA, which constitutes evidence of an agreement to arbitrate arbitrability. See Mot.
19:21–20:27.

        Plaintiffs counter (1) that the agreement’s requirement of arbitration of “all” disputes
“that relate in any way” to registering for or taking the AP exam does not include threshold
issues of arbitrability, and (2) that the “mere reference to the AAA rules . . . [does not]
represent[] ‘clear and unmistakable’ intent to delegate authority over arbitrability when an
adhesive contract is imposed on an unsophisticated, minor consumer.”3 See Opp. 25:1–11.

            The Court agrees with Defendants’ arguments.



3
  Plaintiffs’ arguments in its opposition brief were directed toward the AP Exam Agreement, but
they apply equally to the My AP Agreement.

CV-90 (10/08)                                 CIVIL MINUTES - GENERAL                                   Page 7 of 25
Case 2:20-cv-04502-PSG-PVC Document 32 Filed 10/30/20 Page 8 of 25 Page ID #:858

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 20-4502 PSG (PVCx)                                          Date    October 30, 2020
 Title          J.P. on behalf of her minor son R.P., et al. v. Educational Testing Services, et al.

        First, under the plain terms of the My AP Agreement, subject to two exceptions not
relevant here, “all student disputes . . . that relate in any way to registering for or taking part in a
College Board program such as AP or Pre-AP, . . . shall exclusively be resolved by a single
arbitrator through binding, individual arbitration.” My AP Agreement (emphases added). The
parties’ disagreement regarding whether they agreed to arbitrate arbitrability qualifies (1) as a
student dispute (2) that relates to registering for the AP program—specifically, it is a dispute that
relates to the agreement that students accepted during registration. Therefore, the parties
expressed an intent to arbitrate arbitrability in the My AP Agreement.

       Second, contrary to Plaintiffs’ argument, the Ninth Circuit has suggested that it is not
“require[d] that the contracting parties be sophisticated or that the contract be ‘commercial’
before a court may conclude that incorporation of the AAA rules constitutes ‘clear and
unmistakable’ evidence of the parties’ intent.” Brennan, 796 F.3d at 1130. “Indeed, the vast
majority of the circuits that hold incorporation of the AAA rules constitutes clear and
unmistakable evidence of the parties’ intent do so without explicitly limiting that holding to
sophisticated parties or to commercial contracts.” Id. at 1130–31.

       Accordingly, because the My AP Agreement requires arbitration of all disputes that relate
in any way to registering for the AP program, and because incorporation of the AAA rules
indicates an intent to arbitrate arbitrability, the Court finds that the parties delegated issues of
arbitrability to the arbitrator.

                         b.      Whether the My AP Agreement’s delegation clause is
                                 unconscionable

      Plaintiffs argue that, even if the delegation clause is clear and unmistakable, the clause is
unenforceable because it is unconscionable. Opp. 26:2–3. The Court agrees.

        Plaintiffs have the burden of proving unconscionability. Pinnacle Museum Tower Ass’n
v. Pinnacle Mkt. Dev. (US), LLC, 55 Cal. 4th 223, 247 (2012). “Unconscionability consists of
both procedural and substantive elements. The procedural element addresses the circumstances
of contract negotiation and formation, focusing on oppression or surprise due to unequal
bargaining power,” whereas “[s]ubstantive unconscionability pertains to the fairness of an
agreement’s actual terms and to assessments of whether they are overly harsh or one-sided.” Id.
at 246.




CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                   Page 8 of 25
Case 2:20-cv-04502-PSG-PVC Document 32 Filed 10/30/20 Page 9 of 25 Page ID #:859

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
    Case No.     CV 20-4502 PSG (PVCx)                                          Date    October 30, 2020
    Title        J.P. on behalf of her minor son R.P., et al. v. Educational Testing Services, et al.

       “Both procedural unconscionability and substantive unconscionability must be shown,
but ‘they need not be present in the same degree’ and are evaluated on ‘a sliding scale.’” Id. at
247 (quoting Armendariz v. Found. Health Psychcare Servs., Inc., 24 Cal. 4th 83, 114 (2000)).
“In other words, the more substantively oppressive the contract term, the less evidence of
procedural unconscionability is required to come to the conclusion that the term is
unenforceable, and vice versa.” Armendariz, 24 Cal. 4th at 114.

       Plaintiffs argue the delegation clause is procedurally unconscionable because (1) it is a
contract of adhesion and, Defendants, as the only providers of the AP exams, hold all of the
bargaining power; (2) if Plaintiffs rejected the clause, their hundreds of hours spent preparing for
their AP exams would have been wasted; and (3) the delegation clause was hidden.4 See Opp.
26:9–27, 27:8–14.

        The Court concludes that there was some degree of procedural unconscionability here
due to the unequal bargaining power among the parties and the adhesive nature of the contract.
See Poublon v. C.H. Robinson Co., 846 F.3d 1251, 1262 (9th Cir. 2017). However, the Court
rejects Plaintiffs’ argument that the delegation clause was hidden—it appears directly in the
language of the arbitration provision, which is written in plain language.

       Plaintiffs contend that the delegation clause is substantively unconscionable because it
lacks mutuality. Opp. 27:28–28:2. Specifically, Plaintiffs note that the My AP Agreement
requires all students to arbitrate all claims, but it allows Defendants to bring intellectual property
claims in any forum. Id. 27:23–28:6. The Court agrees.

        “Where the party with stronger bargaining power has restricted the weaker party to the
arbitral forum, but reserved for itself the ability to seek redress in either an arbitral or judicial
forum, California courts have found a lack of mutuality supporting substantive
unconscionability.” Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1285 (9th Cir. 2006).
Therefore, because (1) the intellectual property carve-out favors Defendants on its face, (2)
Defendants were the drafting party and have superior bargaining power, and (3) the carve-out
has no “modicum of bilaterality,” the delegation clause is substantively unconscionable. See
Thompkins v. 23andMe, Inc., 840 F.3d 1016, 1031 (9th Cir. 2016).

            Accordingly, the delegation clause is unenforceable because it is unconscionable. As
4
  These arguments in Plaintiffs’ opposition were directed toward the AP Exam Agreement, but
they apply equally to the My AP Agreement. However, the Court does not consider Plaintiffs’
arguments that only apply to the AP Exam Agreement in this section of the Order.

CV-90 (10/08)                                 CIVIL MINUTES - GENERAL                                   Page 9 of 25
Case 2:20-cv-04502-PSG-PVC Document 32 Filed 10/30/20 Page 10 of 25 Page ID #:860

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
    Case No.     CV 20-4502 PSG (PVCx)                                          Date    October 30, 2020
    Title        J.P. on behalf of her minor son R.P., et al. v. Educational Testing Services, et al.

such, the Court can consider Plaintiffs’ challenges to the validity and enforceability of the My
AP Agreement.

                  iii.    Enforceability of the My AP Agreement

       The Court now must determine “whether a valid agreement to arbitrate exists.” Cox, 533
F.3d at 1119 (quoting Chiron, 207 F.3d at 1130) (emphasis added). The Court applies ordinary
California-law principles to make this determination. See First Options, 514 U.S. at 944.

        For the same reasons discussed above, the Court finds that the My AP Agreement, as a
whole, is unconscionable. Not only does the agreement specifically carve out any intellectual
property claims brought by Defendants, but also it indicates that Defendants can choose to
litigate any claim against Plaintiffs in either a judicial or arbitral forum.

        The My AP Agreement states that “all student disputes against College Board and/or any
of all of its contractors” shall be arbitrated. My AP Agreement (emphases added). The only
logical implication of such language is that the agreement only flows one way—Plaintiffs must
arbitrate all of their claims against Defendants, but Defendants are not obligated to arbitrate any
of their claims against Plaintiffs. See id. Because the My AP Agreement carves out all of
Defendants’ claims against Plaintiffs, it clearly favors Defendants on its face and lacks any
“modicum of bilaterality.” See Thompkins, 840 F.3d at 1031. Accordingly, the My AP
Agreement is unconscionable and unenforceable, and the Court DENIES Defendants’ motion to
compel arbitration and to stay further proceedings on this ground.

            B.    The AP Exam Agreement

       Defendants argue that the Court should grant its motion to compel arbitration and to stay
further proceedings because the AP Exam Agreement also contained an arbitration provision.5
Mot. 16:21–19:10.

      Plaintiffs who took an online AP exam were required to accept the AP Exam Agreement,
Clewley Decl. ¶ 14, which states:

5
 While some Plaintiffs did not sign the AP Exam Agreement, Defendants argue that their claims
should be stayed pending arbitration of the claims of Plaintiffs who did sign the AP Exam
Agreement. Mot. 28:2–30:3; Reply 18:2–11. The Court considers that argument later in this
Order.

CV-90 (10/08)                                 CIVIL MINUTES - GENERAL                                   Page 10 of 25
Case 2:20-cv-04502-PSG-PVC Document 32 Filed 10/30/20 Page 11 of 25 Page ID #:861

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 20-4502 PSG (PVCx)                                          Date    October 30, 2020
 Title          J.P. on behalf of her minor son R.P., et al. v. Educational Testing Services, et al.

         All disputes between you and College Board and/or any or all of its contractors that relate
         in any way to registering for or taking the AP exam, . . . but excluding all claims that a
         party violated the intellectual property rights of the other party, shall exclusively be
         resolved by a single arbitrator through binding, individual arbitration administered by the
         American Arbitration Association (“AAA”) under the AAA Consumer Arbitration Rules
         in effect at the time a request for arbitration is filed with the AAA. Copies of the AAA
         Rules can be located at adr.org.

Clewley Decl. ¶ 12 (“AP Exam Agreement”).

      To determine whether to grant Defendants’ motion under the AP Exam Agreement, the
Court must engage in the same analysis as above.

       First, the Court considers whether the parties formed a contract when the student
Plaintiffs accepted the AP Exam Agreement. The Court concludes that they did.

       Second, the Court considers whether the AP Exam Agreement contains a valid delegation
clause. It does. And, unlike the My AP Agreement, the delegation clause in the AP Exam
Agreement is valid.

       Accordingly, because the parties agreed to arbitrate arbitrability in the AP Exam
Agreement, the Court does not consider any of Plaintiffs’ challenges to the validity or
enforceability of the AP Exam Agreement as a whole.

                 i.      Formation of the AP Exam Agreement

      The first issue the Court must determine is whether the parties formed a contract. See
Cox, 533 F.3d at 1119 (noting that the two-step inquiry under the FAA begins with determining
whether an agreement to arbitrate exists).

       Defendants offer evidence that all Plaintiffs who took an online AP exam were required
to, and did in fact, click a box that accepted Defendants’ terms and conditions—i.e., the AP
Exam Agreement. Mot. 13:8–14:22; Clewley Decl. ¶¶ 16–17; Supp. Clewley Decl. ¶ 12.a.–i.
Test takers could not have taken their exams without accepting the agreement. Clewley Decl. ¶
14.




CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                   Page 11 of 25
Case 2:20-cv-04502-PSG-PVC Document 32 Filed 10/30/20 Page 12 of 25 Page ID #:862

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 20-4502 PSG (PVCx)                                          Date    October 30, 2020
 Title          J.P. on behalf of her minor son R.P., et al. v. Educational Testing Services, et al.

       Nonetheless, Plaintiffs argue that they did not accept the AP Exam Agreement. Opp.
19:6–8. First, they argue that they did not assent to the AP Exam Agreement. Opp.
20:26–23:11. Second, they argue that the AP Exam Agreement lacks consideration. Id.
19:9–20:24. Third, they argue that Defendants engaged in “stealth tactics” to induce Plaintiffs
to agree to the AP Exam Agreement. Id. 23:12–24:22. The Court rejects each of Plaintiffs’
arguments in turn.

                         a.      Assent to the AP Exam Agreement

       First, Plaintiffs argue that the Court should consider the AP Exam Agreement to be more
of a “browsewrap” agreement than a “clickwrap” agreement, and that they did not assent to the
agreement because they did not have reasonable notice of its terms. See Opp. 21:20–22:16.

        In the world of online contracts, a browsewrap agreement is one where a party’s terms
and conditions are posted somewhere on its website or online platform, but a user can continue
to use the party’s website or platform without expressly agreeing to be bound by those terms.
See Nguyen, 763 F.3d at 1176. On the other hand, clickwrap agreements require the user’s
affirmative assent; they require the user to click “I agree” to the terms and conditions in order to
proceed. Id. at 1175–76. Accordingly, here, where Defendants have offered evidence that it
would have been impossible for Plaintiffs to take their AP exams without clicking a box
accepting the AP Exam Agreement, the agreement is clearly a clickwrap agreement, and
Plaintiffs’ assent to the clickwrap agreement is valid regardless of their actual notice of the
agreement’s terms. See In re Holl, 925 F.3d at 1084.

        Plaintiffs cite no in-circuit case that has found differently, and one of the cases that
Plaintiffs cite explicitly rejects their argument. See Swift v. Zynga Game Networks, Inc., 805 F.
Supp. 2d 904, 910, 912 (rejecting “Plaintiff’s argument that she was not provided with sufficient
notice of the contractual terms she was assenting to” because they were “not visible on the page
but instead [we]re linked by the blue hyperlink within a smaller grey font following the ‘Allow’
button”).

       As such, the Court rejects Plaintiffs’ first argument. See In re Holl, 925 F.3d at 1084
(“Here, there is no question [that the plaintiff] affirmatively assented to the UPS My Choice
Service Terms. He checked a box acknowledging as much.”).




CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                   Page 12 of 25
Case 2:20-cv-04502-PSG-PVC Document 32 Filed 10/30/20 Page 13 of 25 Page ID #:863

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
    Case No.    CV 20-4502 PSG (PVCx)                                          Date    October 30, 2020
    Title       J.P. on behalf of her minor son R.P., et al. v. Educational Testing Services, et al.

                         b.      Consideration for the AP Exam Agreement

        Plaintiffs next argue that the AP Exam Agreement lacks consideration. Opp. 19:9–20:24.
Plaintiffs contend that the agreement lacks consideration in three ways: (1) Defendants “incur[],
quite literally, no obligations under the AP Exam Terms;” (2) even if the agreement imposed
duties on Defendants, those legal duties already existed, and agreeing to perform a preexisting
legal duty does not qualify as consideration; and (3) the agreement requires non-mutual waivers
by the parties. Id. The Court disagrees on all grounds; the AP Exam Agreement is supported by
consideration.

        First, When Plaintiffs registered to take the online AP exams, Plaintiffs gave Defendants
money in exchange for Defendants’ services. Reply 10:21–11:1. Specifically, Plaintiffs paid a
registration fee in exchange for Defendants’ promise to administer the exams and to provide
Plaintiffs with their scores. Id. Therefore, the AP Exam Agreement is an ordinary, bilateral
contract. See Bleecher v. Conte, 29 Cal 3d 345, 350 (1981) (“A bilateral contract is one in
which there are mutual promises given in consideration of each other.”).6

       Second, the Court is not persuaded by Plaintiffs’ contention that Defendants had a pre-
existing legal obligation to administer and grade Plaintiffs’ exams, such that the AP Exam
Agreement was not supported by consideration. Opp. 20:14–24. Plaintiffs attempt to
substantiate this claim by citing to numerous statutes that in some way reference the AP exams.
See id. 20:18–22 (citing Declaration of Marci Lerner Miller, Dkt. # 27 (“Miller Decl.”), ¶¶
3–12). However, none of these statutes explicitly require Defendants to administer the AP exam
to anyone who demands to take it. Therefore, Defendants were not required to administer and
grade any of Plaintiffs’ exams until the Plaintiffs paid their registration fee and agreed to the AP
Exam Agreement. Accordingly, because Defendants had no duty to administer and grade
Plaintiffs’ exams until they signed the agreement, the Court rejects Plaintiffs’ contention.

        Third, the Court rejects Plaintiffs’ argument that the alleged non-mutuality of certain
portions of the AP Exam Agreement establishes a lack of consideration. Id. 20:1–13. Even if
Plaintiffs are correct that some of the provisions in the agreement lack mutuality, which is
debatable at best, Plaintiffs cite no authority supporting their proposition that this bilateral
contract therefore lacks consideration.


6
 In reply, Defendants argue that California law does not apply to Plaintiffs who live outside of
California. Reply 11:5 n.5. The Court declines to consider this argument because, even
accepting Plaintiffs’ sole reliance on California law, it rejects Plaintiffs’ contentions.

CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                   Page 13 of 25
Case 2:20-cv-04502-PSG-PVC Document 32 Filed 10/30/20 Page 14 of 25 Page ID #:864

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 20-4502 PSG (PVCx)                                          Date    October 30, 2020
 Title          J.P. on behalf of her minor son R.P., et al. v. Educational Testing Services, et al.

         Accordingly, the AP Exam Agreement is supported by consideration.

                         c.      Stealth tactics

      Finally, Plaintiffs argue that the AP Exam Agreement was never formed because
Defendants used “stealth tactics” to obtain Plaintiffs’ acceptance. Id. 23:13–22.

       Plaintiffs contend that the AP Exam Agreement was the result of stealth tactics because
“[s]tudents believed that, after reading an entire page of terms and conditions concerning
cheating, plagiarism, intellectual property, and other matters[,] they had already read
[Defendants’] terms and conditions prior to checking the box to continue to the AP Exam.” Id.
24:4–7. Moreover, Plaintiffs argue, students (1) only had thirty minutes to review the entire AP
Exam Agreement during the time allotted for pre-test administrative tasks, (2) were warned
never to leave their main browser, and (3) were told not to consult with anyone during their
exams. Id. 23:24–27, 24:8–17.

       While Plaintiffs’ arguments might possess merit in other circumstances, the Court rejects
them here. Defendants advised all Plaintiffs who accepted the AP Exam Agreement to review
the agreement at least two days before exam day. Supp. Clewley Decl. ¶ 10; Reply 10:7–18.
These Plaintiffs received and opened an email from Defendants, which included the following
hyperlinks under “Exam Tips”: “2. Review the AP Exam Day Checklist and exam terms and
conditions before the exam.” Supp. Clewley Decl. ¶¶ 10, 13. Therefore, all of Plaintiffs’
arguments about accepting the AP Exam Agreement on exam day are irrelevant—Defendants
told Plaintiffs to review the agreement multiple days before the exam, during which time they
were free to browse any sites or consult with anyone regarding the terms of the agreement.

       Accordingly, Plaintiffs did not accept the AP Exam Agreement because of Defendants’
“stealth tactics.” As such, the parties formed a contract when Plaintiffs clicked a box that
accepted the AP Exam Agreement. The Court now turns to the AP Exam Agreement’s
delegation clause.

                 ii.     The AP Exam Agreement’s delegation clause

        As discussed above, to determine the Court’s scope of inquiry for this motion, it must
first determine if the parties agreed to arbitrate arbitrability. See Dvorsky, 2017 WL 7079459, at
*3 (when the parties delegate issues of arbitrability to the arbitrator, “the Court need not reach




CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                   Page 14 of 25
Case 2:20-cv-04502-PSG-PVC Document 32 Filed 10/30/20 Page 15 of 25 Page ID #:865

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 20-4502 PSG (PVCx)                                          Date    October 30, 2020
 Title          J.P. on behalf of her minor son R.P., et al. v. Educational Testing Services, et al.

the threshold questions of . . . whether the arbitration agreement is valid and whether the claims
at issue are within its scope”).

       The Court first considers whether the AP Exam Agreement contains a delegation clause.
It does. The Court then considers whether the clause is unconscionable. It is not. Accordingly,
the Court does not consider Plaintiffs’ arguments about the validity and enforceability of the AP
Exam Agreement because the parties agreed to arbitrate arbitrability.

                         a.      Whether there is a delegation clause in the AP Exam Agreement

       The AP Exam Agreement states: “All disputes between you and College Board will be
resolved through binding arbitration in accordance with section 8 of this Agreement.” AP
Exam Agreement. Section 8 of the agreement, titled “ARBITRATION OF DISPUTES,”
provides:

         All disputes between you and College Board and/or any or all of its contractors that relate
         in any way to registering for or taking the AP exam, . . . but excluding all claims that a
         party violated the intellectual property rights of the other party, shall exclusively be
         resolved by a single arbitrator through binding, individual arbitration administered by the
         American Arbitration Association (“AAA”) under the AAA Consumer Arbitration Rules
         in effect at the time a request for arbitration is filed with the AAA. Copies of the AAA
         Rules can be located at adr.org.

Id.

       Defendant argues that the AP Exam Agreement clearly and unmistakably delegated issues
of arbitrability to the arbitrator for the same reasons discussed regarding the My AP Agreement.
Mot. 19:21–27. Likewise, Plaintiffs counter with the same arguments addressed above. Opp.
25:1–11. Accordingly, the Court reaches the same conclusion here—because the AP Exam
Agreement requires arbitration of all disputes that relate in any way to registering for the AP
exam, and because incorporation of the AAA rules indicates an intent to arbitrate arbitrability,
the Court finds that the parties delegated issues of arbitrability to the arbitrator.




CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                   Page 15 of 25
Case 2:20-cv-04502-PSG-PVC Document 32 Filed 10/30/20 Page 16 of 25 Page ID #:866

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 20-4502 PSG (PVCx)                                          Date    October 30, 2020
 Title          J.P. on behalf of her minor son R.P., et al. v. Educational Testing Services, et al.

                         b.      Whether the AP Exam Agreement’s delegation clause is
                                 unconscionable

      Plaintiffs argue that, even if the delegation clause is clear and unmistakable, the clause is
unenforceable because it is unconscionable. Opp. 26:2–3. The Court disagrees.

      Even assuming that Plaintiffs could establish a relatively high degree of procedural
unconscionability, the agreement is not substantively unconscionable.

       Above, the Court concluded that the delegation clause, and the My AP Agreement as a
whole, are unconscionable because they require Plaintiffs to arbitrate their potential claims, but
they do not require Defendants to arbitrate their potential claims. By contrast, the AP Exam
Agreement is explicitly mutual—“[a]ll disputes between” the parties must be arbitrated, except
for “claims that a party violated the intellectual property rights of the other party.” See AP
Exam Agreement (emphases added).

       Therefore, (1) because the AP Exam Agreement’s intellectual property carve-out (a) does
not favor Defendants on its face and (b) is expressly bilateral, and (2) because Defendants “have
valuable intellectual property rights” in their exam questions and procedures, see Reply
14:18–15:10, the delegation clause is not substantively unconscionable, see Thompkins, 840
F.3d at 1031 (“[T]o the extent [the drafting party] has valuable intellectual property rights in its
website and database, it is entitled to an extra ‘margin of safety’ based on legitimate business
needs.” (quoting Baltazar v. Forever 21, Inc., 62 Cal. 4th 1237, 1250 (2016))).

       Accordingly, the AP Exam Agreement’s delegation clause is valid, and all issues of
arbitrability are reserved for the arbitrator. However, the Court must next consider Plaintiffs’
miscellaneous opposition arguments before it decides whether to compel arbitration.

         C.      Miscellaneous Opposition Arguments

         The Court now turns to the various other arguments in Plaintiffs’ opposition brief.

                 i.      Evidentiary objections to Clewley’s declaration

      Plaintiffs object to Clewley’s declaration on several grounds: (1) relevance, (2) lack of
personal knowledge, (3) hearsay, (4) violation of the best evidence rule, and (5) violation of the




CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                   Page 16 of 25
Case 2:20-cv-04502-PSG-PVC Document 32 Filed 10/30/20 Page 17 of 25 Page ID #:867

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 20-4502 PSG (PVCx)                                          Date    October 30, 2020
 Title          J.P. on behalf of her minor son R.P., et al. v. Educational Testing Services, et al.

rule of completeness. Evidentiary Objections to Declaration of James A. Clewley, Jr., Dkt. #
25-1 (“Evidentiary Objections”), 3:1–23. The Court overrules all of Plaintiffs’ objections.

       First, Plaintiffs argue that, because “the Clewley Declaration does not resolve all material
disputes as to the question of arbitration, it is objected to in its entirety as irrelevant” under
Federal Rules of Evidence 401 and 403. Evidentiary Objections 3:1–3.

        The Court overrules this objection. Clewley’s declarations establish that Plaintiffs who
took an online AP exam (1) could not have done so without accepting the AP Exam Agreement,
(2) received and opened an email at least two days before the exam that instructed Plaintiffs to
review the exam terms and conditions, and (3) in fact accepted the AP Exam Agreement.
Clewley Decl. ¶¶ 12, 14, 16–17; Supp. Clewley Decl. ¶¶ 9–10, 12–13. To the extent Plaintiffs
argue that there is a genuine dispute of fact because their own declarations allege that they do
not remember these events, they are mistaken. Clewley’s declarations conclusively establish
that it would have been impossible to take the exam without accepting the AP Exam Agreement
and that Plaintiffs did, in fact, accept it. Clewley Decl. ¶¶ 12, 14, 16–17; Supp. Clewley Decl. ¶¶
9–10, 12–13. Therefore, the Court overrules Plaintiffs’ relevance objection.

       Second, Plaintiffs contend that Clewley lacks the personal knowledge to support his
declaration. Evidentiary Objections 3:25–4:8. The Court disagrees.

       Clewley is “the Executive Director of Platform Management and Delivery Solutions for
Advanced Placement at College Board.” Clewley Decl. ¶ 2. In that capacity, he has “personal
knowledge of the business affairs of College Board,” including “personal knowledge of College
Board’s website and AP exam registration process.” Id. ¶ 3. Plaintiffs cite no case that suggests
such a person lacks personal knowledge to testify about the exam registration process or the
records that Defendants’ kept regarding that process. Therefore, the Court overrules Plaintiffs’
personal knowledge objection.

      Third, Plaintiffs argue that Clewley’s declaration is inadmissible hearsay. Evidentiary
Objections 4:10–16. The Court disagrees.

        Clewley can testify about records of a regularly conducted activity—i.e., administering
the AP exam—under Federal Rule of Evidence 803(6) without violating the rule against hearsay.
See Cordas v. Uber Techs., Inc., 228 F. Supp. 3d 985, 989 (N.D. Cal. 2017). And even if
Plaintiffs could establish that Clewley is not qualified to testify about the records, there is an
individual who works for Defendants who would be. This is sufficient for the purposes of this


CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                   Page 17 of 25
Case 2:20-cv-04502-PSG-PVC Document 32 Filed 10/30/20 Page 18 of 25 Page ID #:868

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
    Case No.     CV 20-4502 PSG (PVCx)                                          Date    October 30, 2020
    Title        J.P. on behalf of her minor son R.P., et al. v. Educational Testing Services, et al.

motion. See Stover-Davis v. Aetna Life Ins. Co., No. 1:15-cv-1938-BAM, 2016 WL 2756848, at
*3 (E.D. Cal. May 12, 2016) (at this stage, the objection must focus on the admissibility of its
contents, not its form). Moreover, this information might be admissible under a number of other
theories, including as words/acts of independent legal significance or as an opposing party’s
statement. See N.L.R.B. v. H. Koch & Sons, 578 F.2d 1287, 1290–91 (9th Cir. 1978); Fed. R.
Evid. 801(d)(2)(A). Therefore, the Court overrules Plaintiffs’ hearsay objection.

       Fourth, Plaintiffs argue that Clewley’s declaration violates the best evidence rule.
Evidentiary Objections 3:23, 5–8. The Court overrules this conclusory objection, which is
unsupported by a specific argument. Moreover, this objection is inappropriate at this stage. See
Stover-Davis, 2016 WL 2756848 at *3

        Fifth, Plaintiffs argue that Clewley’s declaration violates the rule of completeness.
Evidentiary Objections 4:18–27. The Court disagrees. Clewley’s declaration conclusively
establishes that Plaintiffs who took an online AP exam accepted the AP Exam Agreement.
Plaintiffs have not alleged a single piece of information that they might uncover from reviewing
the complete records that would negate Clewley’s testimony. Therefore, the Court overrules
Plaintiffs’ rule of completeness objection.

            Accordingly, all of Plaintiffs’ objections are overruled.

                   ii.    Claims that pre-date the AP Exam Agreement

      Plaintiff M.W.7 contends that the Court cannot compel her to arbitrate her claim that
Defendants refused to provide her with pre-approved accommodations for her May 18, 2020, AP
Biology exam. Opp. 15:12–24. M.W. did not take her Biology exam, and thus did not sign the
AP Exam Agreement, because of Defendants’ refusal. Id. Therefore, she did not sign the AP
Exam Agreement until she took her AP Statistics exam on June 4, 2020, and she argues that the
AP Exam Agreement does not apply retroactively to her claim regarding her Biology exam. Id.
Defendants counter that there is no temporal limitation in the AP Exam Agreement. Reply
12:1–8. The Court agrees with M.W.

      The AP Exam Agreement provides that “[a]ll disputes between [the parties] that relate in
any way to registering for or taking the AP Exam” shall be arbitrated. AP Exam Agreement.
Because the provision applies to claims related to “the AP Exam,” it could be interpreted
7
 M.W. is represented by her mother, C.W., in this dispute. FAC ¶ 1. The Court refers to M.W.
for ease of analysis.

CV-90 (10/08)                                 CIVIL MINUTES - GENERAL                                   Page 18 of 25
Case 2:20-cv-04502-PSG-PVC Document 32 Filed 10/30/20 Page 19 of 25 Page ID #:869

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
    Case No.     CV 20-4502 PSG (PVCx)                                          Date    October 30, 2020
    Title        J.P. on behalf of her minor son R.P., et al. v. Educational Testing Services, et al.

multiple ways. Id. (emphasis added). The agreement could be interpreted to apply to “this” AP
exam, which would support M.W.’s position, or “any” AP exam, or even “the AP Exams,”
which would both support Defendants’ position.

       Although it is a close call, the Court concludes that the better interpretation is that each
AP Exam Agreement applies to registering for and taking that particular exam, and therefore the
agreements do not apply retroactively to cover past exams. This interpretation is bolstered by
the fact that all test takers were required to accept an AP Exam Agreement each time they took
an exam, see Clewley Decl. ¶ 18; if an AP Exam Agreement covered all claims relating to any
exam—with no temporal restriction—there would be no need for students to accept a new
agreement each time they took an exam.

       Accordingly, Defendants cannot compel arbitration of M.W.’s claim relating to her May
18, 2020, AP Biology exam.

                  iii.    Disabled Plaintiffs’ specific defenses

        Plaintiffs such as M.W., who were pre-approved for breaks or extra time on the test due
to disabilities, argue that they needed more time to review the AP Exam Agreement on exam
day, but that Defendants did not provide them with any. Opp. 13:13–18. The Court disagrees
that this affects these Plaintiffs’ acceptances of the AP Exam Agreement. Just like all other
Plaintiffs who accepted the AP Exam Agreement, M.W. and other disabled Plaintiffs received
and opened Defendants’ email, which advised them to review the agreement, multiple days
before they took their exams. Supp. Clewley Decl. ¶¶ 10, 13; Reply 10:7–18.

       Separately, Plaintiff N.C.,8 who is colorblind, argues that the AP Exam Agreement’s
hyperlinks were indicated by their text being blue, and therefore he could not have known that
there was any hyperlink to the agreement’s terms and conditions before he accepted the
agreement. Opp. 13:19–28. The Court disagrees. The hyperlinks to the agreement’s terms and
conditions were not only blue, but also, they were italicized, which differentiated them from the
other text. See AP Exam Agreement. Moreover, N.C. received and opened the email that
recommended he review the exam terms before test day, and the hyperlink in the email was
indicated by the fact that it was underlined (and blue). See Supp. Clewley Decl. ¶¶ 10, 13.

            Accordingly, the Court rejects these arguments.
8
 N.C. is represented by his father, P.C., in this dispute. FAC ¶ 1. The Court refers to N.C. for
ease of analysis.

CV-90 (10/08)                                 CIVIL MINUTES - GENERAL                                   Page 19 of 25
Case 2:20-cv-04502-PSG-PVC Document 32 Filed 10/30/20 Page 20 of 25 Page ID #:870

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 20-4502 PSG (PVCx)                                          Date    October 30, 2020
 Title          J.P. on behalf of her minor son R.P., et al. v. Educational Testing Services, et al.

                 iv.     Defendant ETS’s enforcement of the AP Exam Agreement

        In a footnote, Plaintiffs argue that “[Defendant] ETS has identified no basis to compel
arbitration nor do Defendants make any credible argument that ETS is a part or third-party
beneficiary to either of the two agreements identified by College Board.” Opp. 12:25 n.3. But
the AP Exam Agreement covers the College Board “and/or any or all of its contractors,” see AP
Exam Agreement, and ETS qualifies as a contractor, see Reply 17:24 n.12; FAC ¶ 27 (“Plaintiffs
are informed and believe that ETS developed and administered the 2020 AP Exams on behalf of
Defendant College Board.”). Therefore, ETS can compel arbitration under the AP Exam
Agreement.

        Having found that the Plaintiffs who accepted the AP Exam Agreement agreed to
arbitrate arbitrability, and having rejected all of their counterarguments, the Court concludes that
there is no basis for such Plaintiffs to resist arbitration. Accordingly, the Court GRANTS
Defendants’ motion to compel arbitration and to stay further proceedings for all Plaintiffs who
accepted the AP Exam Agreement. The Court now considers whether to do the same for
Plaintiff FairTest’s claims.

                 v.      Whether to compel arbitration of FairTest’s claims

       Plaintiff FairTest is an organization that “works on behalf of examinees to end the
misuses of standardized tests, placing special emphasis on eliminating the racial, class, gender,
and cultural barriers to equal opportunity.” FAC ¶ 15. When Defendants shifted to online
exams due to COVID-19, FairTest “expended significant resources addressing the issues
associated with the at-home exam and advocating for the student groups most affected.” Id. ¶
118.

       Defendants argue that, although FairTest did not agree to the AP Exam Agreement, it
should be bound by the agreement’s terms because “FairTest brings claims dependent on [the]
contract between College Board and Test-Taker Plaintiffs. It also sues to enforce this very
contract. By seeking to enjoy the benefits of the parties’ agreement, FairTest cannot be heard to
simultaneously avoid the contract’s obligations, namely its arbitration provision.” Mot. 25:7–10.

       FairTest counters that it “does not derive its status as a plaintiff as a third-party
beneficiary” of the AP Exam Agreement; “rather, FairTest is an organizational plaintiff with its
own causes of action.” Opp. 16:3–6. Specifically, “FairTest suffered injury by diverting




CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                   Page 20 of 25
Case 2:20-cv-04502-PSG-PVC Document 32 Filed 10/30/20 Page 21 of 25 Page ID #:871

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
    Case No.     CV 20-4502 PSG (PVCx)                                          Date    October 30, 2020
    Title        J.P. on behalf of her minor son R.P., et al. v. Educational Testing Services, et al.

significant resources as a result of College Board’s grossly negligent and discriminatory
administration of the AP Exams this year.” Id. 16:21–24.

        FairTest’s argument lacks merit. As Defendants note in their reply brief, “FairTest does
not bring any independent causes of action—all claims are brought, undifferentiated, on behalf
of all Plaintiffs, including claims premised on the contract between College Board and test
takers.” Reply 17:15–18. Moreover, Defendants’ liability on FairTest’s claims all depend on
whether they are liable for their alleged negligence and discrimination against test takers. In
other words, if Defendants were not negligent or discriminatory—i.e., if they did not breach the
AP Exam Agreement or commit related torts against test takers—then FairTest is not entitled to
compensation for the resources it diverted to address Defendants’ lawful administration of the
AP exams.

       As such, FairTest cannot rely on Defendants’ alleged misconduct toward the Plaintiffs
who are required to arbitrate under the AP Exam Agreement while simultaneously denying that
it should be bound by the agreement. See Jensen v. U-Haul Co. of Cal., 11 Cal. App. 5th 295,
307 (2017) (“We are persuaded that if [the signatory] had alleged injuries similar to those
allegedly suffered by [the non-signatory], and [the non-signatory] asserted similar claims, [the
non-signatory] would be required to arbitrate the matter because of the dispute’s ‘roots in the
relationship between the parties which was created by the contract’ . . . .”). Accordingly, the
Court GRANTS Defendants’ motion to compel FairTest to arbitrate any of its claims that
depend on the claims of Plaintiffs who accepted the AP Exam Agreement.

       The Court now considers whether to stay the claims of student Plaintiffs who did not
accept the AP Exam Agreement.

            D.    Whether to Stay the Claims of Student Plaintiffs Who Did Not Agree to Arbitrate

       Finally, the Court must decide whether to stay Plaintiff L.B.’s9 and Plaintiff A.K.’s
claims. The Court must also consider whether to stay FairTest’s claims that are based on L.B.’s
and A.K.’s claims.

      L.B. and A.K. never accepted the AP Exam Agreement because they did not take any
2020 AP exams. Supp. Clewley Decl. ¶ 14. Therefore, Defendants cannot compel them to

9
 D.M. brings the claim on behalf of her minor son L.B. FAC ¶ 1. The Court refers to L.B. for
ease of analysis.

CV-90 (10/08)                                 CIVIL MINUTES - GENERAL                                   Page 21 of 25
Case 2:20-cv-04502-PSG-PVC Document 32 Filed 10/30/20 Page 22 of 25 Page ID #:872

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 20-4502 PSG (PVCx)                                          Date    October 30, 2020
 Title          J.P. on behalf of her minor son R.P., et al. v. Educational Testing Services, et al.

arbitrate their claims. Moreover, to the extent that FairTest brings claims that depend on L.B.’s
and A.K.’s claims, Defendants cannot compel it to arbitrate those claims.

        Defendants nonetheless argue that the Court should stay the entirety of the action pending
arbitration of the arbitrable claims. Mot. 28:2–30:3; Reply 18:2–11. The Court agrees.

       When only some claims in a suit must be arbitrated, the Court has the discretion to stay
the non-arbitrable claims. See Chartwell Staffing Servs. Inc. v. Atlantic Sols. Grp. Inc., No.
8:19-cv-00642-JLS-JDE, 2020 WL 620294, at *12 (C.D. Cal. Jan. 9, 2020). This authority
stems from the “the power inherent in every court to control the disposition of the causes on its
docket with economy of time and effort for itself, for counsel, and for litigants.” Landis v. N.
Am. Co., 299 U.S. 248, 254 (1936); Chartwell, 2020 WL 620294, at *12.

       When considering a stay, courts consider “[1] the possible damage which may result from
the granting of a stay, [2] the hardship or inequity which a party may suffer in being required to
go forward, and [3] the orderly course of justice measured in terms of the simplifying or
complicating of issues, proof, and questions of law which could be expected to result from a
stay.” CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962); Jaffe v. Zamora, 57 F. Supp. 3d
1244, 1248 (C.D. Cal. 2014); Anderson v. Salesforce.com, Inc., No. 18-cv-06712-PJH, 2018
WL 6728015, at *3 (N.D. Cal. Dec. 21, 2018); Chartwell, 2020 WL 620294, at *12. “The
proponent of a stay bears the burden of establishing its need.” Clinton v. Jones, 520 U.S. 681,
708 (1997).

                 i.      Possible damage to Plaintiffs from a stay

        Plaintiffs’ sole argument is that “considerations of equity call for providing [Plaintiffs
who are not subject to arbitration] with relief through the court system and weigh against a stay
of their claims in the event any portion of the proposed class is required to arbitrate their
claims.” Opp. 15:11 n.4. Plaintiffs continue, “[t]he inability to successfully take the AP Exams
has already injured and will continue to injure these students and they would therefore be
prejudiced if forced to wait further for relief.” Id.

       Defendants counter that “unadorned complaints of delay are not enough to show
prejudice.” Reply 18:5–6. The Court agrees that “a delay in compensation for past harms does
not equate to a strong showing of prejudice.” See Bay Area Surgical Grp., Inc. v. Aetna Life Ins.
Co., No. 5:13–cv–05430 EJD, 2014 WL 2759571, at *5 (N.D. Cal. June 17, 2014); Errington v.
Time Warner Cable Inc., No. 2:15-CV-02196 RSWL (DTB), 2016 WL 2930696, at *2 (C.D.


CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                   Page 22 of 25
Case 2:20-cv-04502-PSG-PVC Document 32 Filed 10/30/20 Page 23 of 25 Page ID #:873

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 20-4502 PSG (PVCx)                                          Date    October 30, 2020
 Title          J.P. on behalf of her minor son R.P., et al. v. Educational Testing Services, et al.

Cal. May 18, 2016) (“[C]ourts have held that there is no likelihood of damage or harm to the
non-moving party merely because the stay could cause a delay to the plaintiff in receiving
money damages.”).

         Accordingly, this factor weighs against granting the stay, but only slightly.

                 ii.     Hardship on Defendants if required to move forward

       Defendants argue that, “if a stay were denied, Defendants would be left to simultaneously
pursue arbitration against some and litigation against others, and face the potential of
inconsistent results.” Mot. 29:26–28.

       Plaintiffs do not address this argument. But even if they did, the Court would agree with
Defendants because it would be “burdensome upon the parties if the district court were
mandated to permit discovery, and upon completion of pretrial proceedings, to take evidence and
determine the merits of the case at the same time as the arbitrator is going through a substantially
similar process.” See Leyva v. Certified Grocers of Cal., Ltd., 593 F.2d 857, 864 (9th Cir.
1979); Chattanond v. Discover Fin. Servs., LLC, No. CV 15-08549-RSWL-JCx, 2016 WL
8202736, at *3 (C.D. Cal. Feb. 26, 2016) (in the context of a stay pending Supreme Court
review of an issue, finding that potentially “unnecessary proceedings and expenses” in the
absence of a stay constitute hardship on a defendant).

         Accordingly, this factor weighs in favor of granting a stay.

                 iii.    Simplification of the issues and judicial economy

       Defendants finally argue that a stay would promote judicial economy by avoiding parallel
proceedings and inconsistent findings because all Plaintiffs “bring identical, undifferentiated
causes of action,” and they “expressly assert that common questions of fact and issues of law
predominate over their claims.” Mot. 28:21–29:18.

        Plaintiffs do not address this argument. But even if they did, the Court would agree with
Defendants because Plaintiffs’ claims all “arise from the same conduct” and allowing the
arbitration to conclude will simplify, if not resolve, “issues of law or questions of fact in future
proceedings.” See Salesforce.com, 2018 WL 6728015 at *3; see also In re Samsung Galaxy
Smartphone Mktg. & Sales Practices Litig., 298 F. Supp. 3d 1285, 1304 (N.D. Cal. 2018) (“A




CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                   Page 23 of 25
Case 2:20-cv-04502-PSG-PVC Document 32 Filed 10/30/20 Page 24 of 25 Page ID #:874

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
    Case No.     CV 20-4502 PSG (PVCx)                                          Date    October 30, 2020
    Title        J.P. on behalf of her minor son R.P., et al. v. Educational Testing Services, et al.

stay of all claims is particularly warranted in the class-action context because the complaint
admits that common questions of fact and law predominate.”).

            Accordingly, this factor weighs heavily in favor of granting a stay.

                   iv.    Balancing the factors

       On balance, the factors weigh in favor of granting a stay. If a stay is granted, Plaintiffs
will suffer only a delay of the outcome of their litigation, but both of the parties and the Court
will avoid costly and potentially unnecessary proceedings. As such, the Court GRANTS
Defendants’ motion to stay all Plaintiffs’ claims pending arbitration of the arbitrable claims.

IV.         Conclusion

       The Court GRANTS Defendants’ motion to compel arbitration of the following
Plaintiffs’ claims:

•           Plaintiff L.D., suing on behalf of her minor son J.D. and all others similarly situated. See
            FAC ¶ 1.

•           Plaintiff D.K., suing individually and on behalf of all others similarly situated. See id.

•           Plaintiff S.N., suing on behalf of her minor daughter C.M. and all others similarly
            situated. See id.

•           Plaintiff P.C., suing on behalf of his minor son N.C and all others similarly situated. See
            id.

•           Plaintiff C.T., suing on behalf of her minor son S.T. and all others similarly situated. See
            id.

•           Plaintiff C.W., suing on behalf of her minor daughter M.W. and all others similarly
            situated, for all claims other than those related to her May 18, 2020 AP Biology exam.
            See id.

•           Plaintiff J.P., suing on behalf of her minor son R.P. and all others similarly situated. See
            id.



CV-90 (10/08)                                 CIVIL MINUTES - GENERAL                                   Page 24 of 25
Case 2:20-cv-04502-PSG-PVC Document 32 Filed 10/30/20 Page 25 of 25 Page ID #:875

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
    Case No.     CV 20-4502 PSG (PVCx)                                          Date    October 30, 2020
    Title        J.P. on behalf of her minor son R.P., et al. v. Educational Testing Services, et al.

•           Plaintiff R.G., suing on behalf of her minor daughter Z.S. and all others similarly
            situated. See id.

•           Plaintiff FairTest, for all of its claims that depend on the preceding Plaintiffs’
            claims—i.e., all of the claims that the foregoing Plaintiffs must arbitrate because they
            accepted the AP Exam Agreement.

        All of these Plaintiffs accepted or are otherwise bound by the AP Exam Agreement’s
arbitration provision and delegation clause. Therefore, they must arbitrate their claims.

       The Court DENIES Defendants’ motion to compel arbitration of the following Plaintiffs’
claims:

            •      Plaintiff D.M., suing on behalf of her minor son L.B. and all others similarly
                   situated. See id.

            •      Plaintiff A.K., suing individually and on behalf of all others similarly situated. See
                   id.

            •      Plaintiff C.W., suing on behalf of her minor daughter M.W. and all others
                   similarly situated, for claims related to her May 18, 2020 AP Biology exam. See
                   id.

            •      Plaintiff FairTest, for all of its claims based on these preceding Plaintiffs’ claims.

        These Plaintiffs did not accept the AP Exam Agreement, or any other valid agreement,
with Defendants pertaining to these claims. Therefore, Defendants cannot compel them to
arbitrate these claims.

        Finally, the Court GRANTS Defendants’ motion to stay all Plaintiffs’ claims pending
arbitration of the arbitrable claims. The case is administratively closed and may be reopened by
application of any party.

            IT IS SO ORDERED.




CV-90 (10/08)                                 CIVIL MINUTES - GENERAL                                   Page 25 of 25
